         Case 3:19-cv-30025-MGM Document 26 Filed 07/26/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


DENNIS G. LOMAX,                                      *
                                                      *
       Plaintiff,                                     *
                                                      *
               v.                                     *
                                                      *     Civil Action No. 19-30025-MGM
WIKIM ED IA FOUN D A TIO N , INC., et al.             *
                                                      *
       Defendants.                                    *

                                              ORDER

                                            July 26, 2019

MASTROIANNI, U.S.D.J.


       Plaintiff Dennis G. Lomax, proceeding pro se, filed this action on February 25, 2019. (Dkt.

No. 1.) The following day, this action was assigned to Magistrate Judge Katherine A. Robertson.

(Dkt. No. 3.) After Defendant WikiMedia Foundation, Inc. filed a motion to dismiss, Judge

Robertson (with the assent of Defendant) granted Plaintiff leave to amend his complaint. (Dkt. Nos.

8, 13.) Plaintiff filed his amended complaint on June 16, 2019. (Dkt. No. 16.) On July 1, 2019,

Defendant filed a motion to dismiss Plaintiff’s amended complaint. (Dkt. No. 19.) Then, on July 11,

2019, Judge Robertson ordered the parties to confer and notify the court whether or not the parties

consent to have Judge Robertson conduct “all proceedings, including the entry of final judgment . . .

pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.” (Dkt. No. 22.) On July 24, 2019, this action

was reassigned to the undersigned, as the parties did not consent to proceed before Judge

Robertson. (Dkt. Nos. 24, 25.)
          Case 3:19-cv-30025-MGM Document 26 Filed 07/26/19 Page 2 of 2



        In light of Plaintiff’s amended complaint and Defendant’s motion to dismiss the amended

complaint, the court will deny as moot Defendant’s original motion to dismiss (Dkt. No. 8). See

Connectu LLC v. Zuckerber, 522 F.3d 82, 91 (1st Cir. 2008) (amended complaint “supersedes” the

original complaint).

        As to Defendant’s motion to dismiss Plaintiff’s amended complaint (Dkt. No. 19), Plaintiff

had fourteen days to oppose the motion under the Local Rules, L.R. 7.1(b)(2), making his

opposition due on July 15, 2019. To date, Plaintiff has not file an opposition or a request for an

extension of time to do so.

        Accordingly, the court hereby DENIES AS MOOT Defendant’s original motion to dismiss

(Dkt. No. 8). In addition, the court hereby ORDERS Plaintiff to respond to Defendant’s motion to

dismiss his amended complaint (Dkt. No. 19) by August 9, 2019. Should Plaintiff fail to file a

response to the motion by August 9, 2019, his complaint will be dismissed due to failure to

prosecute and failure to obey this order. See e.g., Tower Ventures, Inc. v. City of Westfield, 296 F.3d 43, 45

(1st Cir. 2002) (“[D]isobedience to court orders, in and of itself, constitutes extreme misconduct

(and, thus, warrants dismissal)[.]”); Rosario-Diaz v. Gonzalez, 140 F.3d 312, 315 (1st Cir. 1998) (“[A]

litigant who ignores a case-management deadline does so at his peril.”).

        It is So Ordered.



                                                           _/s/ Mark G. Mastroianni________
                                                           MARK G. MASTROIANNI
                                                           United States District Judge




                                                      2
